DETAILED ACTION
Applicant's submission filed on 2/26/2021 has been entered. Applicant's arguments with respect to claims 21-40 have been considered, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant's arguments filed 2/26/2021have been fully considered but they are not totally persuasive. 
Applicant argues Hetherington et al do not disclose “broadcast…an audio steam that includes the audio data”, in claims 34. The Examiner disagrees. Hetherington et al teach, see paragraph 37, “One or multiple users may broadcast a data stream that includes audio…” which reads on the claimed “broadcast…an audio steam that includes the audio data”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al (US 2009/0040289), and further in view of Siegel (US 9485307). 
For claim 34, Hetherington et al teach a computer-implemented method, comprising: 
causing display of a user interface on a first electronic device (e.g. title “video phone system”, figures 1-3, the phone as shown in figures 1-4 corresponds to the claimed “electronic device”), the user interface to present an option to broadcast an audio stream (e.g. paragraph 37, “One or multiple users may broadcast a data stream that includes audio…”, so the phone(s) as shown in figures 1-3 must provide user interface for user broadcast audio stream); 
receiving a selection via the user interface to broadcast an audio stream (e.g. paragraph 37, “One or multiple users may broadcast a data stream that includes audio…”, paragraph 38: “A user may request a private conversation through a graphical user interface”); 
receiving, in response to the selection to broadcast the audio stream, audio data from a microphone in communication with the first electronic device (e.g. paragraph 37, “the system may interface an audio-visual system or file that renders an accompaniment to a song that may be performed by singing or following the words on the video screen”); and 
broadcasting, via the wireless network (figures 1-4 of Hetherington et al shows the mobile phone, paragraph 49, “…If the methods are performed by software, the software or logic may reside in a memory resident to or interfaced to one or more a wireless communication interface, a wireless system…”), an audio stream that includes the audio data (e.g. paragraph 37, “One or multiple users may broadcast a data stream that includes audio…”).
Hetherington et al do not further disclose initiating, from the first electronic device, a wireless network. Siegel teaches initiating, from the first electronic device, a wireless network (e.g. figure 1, abstract: “The network identifier system generates a network identifier that is based on the media item”, column 1, lines 5-15 disclose the media items can be book, video, audio…etc. column 1, line 57-column 2, line 25: “the first user who operates the first client computing device 106 may broadcast the title of the electronic book that he or she is reading using the network identifier 103, and the second user who operates the second client computing device 109 may be able to view the titles or other or other corresponding information for media items that are being consumed in the vicinity of the second client computing device 109” ).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Siegel into the teaching of Hetherington et al to generate network identifier based on the media item(abstract) such as: book, video, audio, image, document…etc (e.g. column 1, lines 5-15) to allow user to select desire media item using a separate local network to improve convenience for user.
	Claim 36 is rejected for the same reasons as discussed in claim 34 above, wherein figure 1 of Siegel shows “lock sign” on the wireless networks which read on the claimed “authentication parameters” since the user of the hand held device 109 need to log in to the wireless network to read information of “Homer-The Odyssey”
	Claim 37 is rejected for the same reasons as discussed in claim 36 above.

	For claim 40, Hetherington et al teach mixing, prior to broadcasting, the audio data to create a high-quality audio stream (e.g. paragraph 37, “One or multiple users may broadcast a data stream that includes audio, text(e.g., timed text, possibly embedded in a multi-track media container such as .mp4), data and/or possibly video…”, paragraph 29, “higher bandwidth”). 

	
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al and Siegel, as applied to claims 21, 34, 36-37 and 39-40 above, and further in Kurihara et al (US 2009/0207277). 
For claim 35, Hetherington et al and Siegel do not further disclose broadcasting a time stamp associated with the audio data.  Kurihara et al teach broadcasting a time stamp associated with the audio data (e.g. figure 8, paragraph 30, PTS (Presentation Time Stamp”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kurihara et al into the teaching of Hetherington et al and Siegel to synchronize video and audio (e.g. paragraph 46, Kurihara et al) to improve the quality of the media stream. 

Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al and Siegel, as applied to claims 21, 23-27, 34, 36-37 and 39-40 above, and further in Chang et al (US 9298407). 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9888296. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant . 
Claim 28 of the instant application corresponds to claim 8 of the patent, wherein the live event must be capture using a camera.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,644,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
Claim 28 of the instant application corresponds to claim 8 of the patent, wherein the live event must be capture using a camera.

Allowable Subject Matter
Claims 21-33 are allowed over prior arts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484